Exhibit 10.1

AMENDMENT

TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT

The AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) dated as of
December 24, 2008 by and between Genpact Limited, a Bermuda limited exempted
company (the “Company”), and Pramod Bhasin (the “Executive”), is hereby amended
as follows, effective January 1, 2009, in order to (i) bring the terms and
provisions of the Agreement into documentary compliance with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and the final Treasury
Regulations thereunder and (ii) effect certain other changes to such agreement.

1. The last sentence of Section 8(b) of the Agreement is hereby amended to read
as follows:

The amounts payable pursuant to this Section 8(b) (other than with respect to
the payments under clause (C) which shall be paid, in a lump sum as soon as
practicable following the Executive’s separation from service with the Company
(as defined in Section 1.409A-1(h) of the 409A Regulations), the payments under
clause (E) which are subject to Section 4(c)(i) and the payments under clause
(F) which are subject to Section 4(c)(v)) shall be paid, in lump sum, as soon as
practicable following such termination, but in no event later than 30 days after
the date of such termination.

2. Section 8(d)(iii) of the Agreement is hereby amended in its entirety to read
as follows:

In addition, the Company shall reimburse the Executive for the cost of acquiring
health benefits for the Executive and his spouse and other eligible dependents
at the same level of coverage and benefits as is provided to U.S.-based senior
executives of the Company for the two-year period following the date of the
Executive’s termination; provided, that the Company’s obligation to reimburse
any such health benefits costs shall cease with respect to such health benefits
at the time the Executive and his spouse and other eligible dependents become
eligible for such health benefits from another employer. The Executive shall,
within 30 days after each periodic payment for a reimbursable health benefit
expense under this Section 8(d)(iii), submit appropriate evidence of such
payment to the Company for reimbursement, and the Company shall pay such
reimbursement on the 30th day following receipt of the submission. During the
period such health benefit coverage remains in effect hereunder, the following
provisions shall govern the arrangement: (a) the amount of the health care costs
eligible for reimbursement in any one calendar year of such coverage shall not
affect the amount of such costs eligible for reimbursement in any other calendar
year for which such reimbursement is to be provided hereunder; (ii) no costs
shall be reimbursed after the close of the calendar year following the calendar
year in which those costs were incurred; and (iii) the Executive’s right to the
reimbursement of such costs cannot be liquidated or exchanged for any other
benefit. In the event the reimbursement of health benefit costs results in the
recognition of taxable income (whether for federal, state or local income tax
purposes) by the Executive, then the Company shall make an additional payment
(the “Health Benefit



--------------------------------------------------------------------------------

Gross-Up Payment”) in a dollar amount to fully cover all taxes payable by the
Executive on the income recognized with respect to the reimbursed health benefit
costs, including taxes imposed upon the Health Benefit Gross-Up Payment. The
Health Benefit Gross-Up Payment shall be paid to the Executive at the time the
related taxes are remitted to the tax authorities. All other benefits, if any,
due the Executive following a termination pursuant to Section 8(d) shall be
determined in accordance with the plans, policies and practices of the Company;
provided, however, that the Executive shall not participate in any severance
plan, policy or program of the Company, The Executive shall not accrue any
additional compensation (including any Base Salary or Annual Bonus) or other
benefits under this Agreement following such termination of employment.

3. The following sentences are hereby added to the end of Section 10(d)(i) of
the Agreement:

The key employees subject to such a delayed commencement date shall be
identified on December 31 of each calendar year. If the Executive is so
identified on any such December 31, he shall have key employee status for the
twelve (12)-month period beginning on April 1 of the following calendar year.

4. There is hereby added to Section 10(d) of the Agreement a new subsection
(iv) to read as follows:

(iv). To the extent there is any ambiguity as to whether any provision of this
Agreement would otherwise contravene one or more requirements or limitations of
Code Section 409A, such provision shall be interpreted and applied in a manner
that does not result in a violation of the applicable requirements or
limitations of Code Section 409A and the Treasury Regulations thereunder.

5. Except as modified by this Amendment, all the terms and provisions of the
Agreement shall continue in full force and effect.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Executive has executed this Agreement on the
respective date or dates indicated below.

 

GENPACT LIMITED By:  

/s/    Victor Guaglianone

Name:   Victor Guaglianone Title:   SVP and General Counsel

DATED:   December 30, 2008 EXECUTIVE

By:  

/s/    Pramod Bhasin

  Pramod Bhasin

DATED:   December 30, 2008

 

3